DETAILED ACTION
This action is responsive to the Amendment filed on 06/07/2022, the first Supplemental amendment filed 07/07/2022, and the second Supplemental amendment filed 07/08/2022. The Supplemental amendments were filed in response to Examiner’s suggestions to avoid a rejection under 35 USC 112(b). Accordingly, the Amendment filed 06/07/2022 and the second Supplemental amendment filed 07/08/2022 have been entered.
With the entry of the second Supplemental amendment, claims 1, 4-9, 19-20, 23-29, 31 are pending in the case. Claims 2-3, 10-18, 21-22, 30, and 32 are canceled. Claims 1, 19 and 31 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In response to Applicant's amendment with respect to the first 35 U.S.C. § 101 rejection (signal per se) of claim 31, the amendment is sufficient and first 35 U.S.C. § 101 rejection the claim is respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 101 rejection of claims 1, 8, 19, 28, and 31 as directed to an abstract idea, the arguments are persuasive, and the 35 U.S.C. § 101 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant's amendment with respect to the 35 U.S.C. § 112 rejection of claims 4 and 23, the amendment is sufficient and 35 U.S.C. § 112 rejection of the claim(s) is respectfully withdrawn.
In response to Applicant's argument that KASINA may not be relied upon to teach all the elements of claim 1, and in particular the “conditional probability of words” (see second Supplemental Response, page 15), Examiner respectfully disagrees in part.
Applicant states on page 15 that “claim 1 has been amended to recite that a number of language model libraries are provided, each comprising a scenario, primitive word segments and contextual probability of the word segments. The contextual probability is both the probability that a primitive word segment appears in a phrase, and the probability that the primitive word appears after another primitive word” however, this is not the language of the limitation:
a conditional probability of one primitive word segment to another primitive word segment; wherein the conditional probability of one primitive word segment to another primitive word segment is: in a phrase when the another primitive word segment occurs in the phrase and a probability that the one primitive word segment occurs after the another primitive word segment in the phrase
Thus, at most, the claim requires one conditional probability between two word segments that is when the two word segments are in a phrase together, the probability that one word segment follows the word segment. There is no requirement of a second probability that two word segments are in a phrase, only that when they are in a phrase, one follows the other. This limitation was previously recited in now-canceled dependent claim 3, and was rejected (see Office action mailed 03/01/2022, hereinafter Previous action) as anticipated by KASINA [0055],[0117] (see Previous action pages 10-11, items 18a-b). Applicant makes no argument against these citations for this limitation. 
Applicant then states on page 15 that “The method has been further amended to recite the steps of choosing a first primitive word segment matching the album label and then selecting an additional primitive word segment where the conditional probability is above a set threshold.” The limitations read:
searching, in the plurality of primitive word segments in the first language model library, for a first primitive word segment that matches the album label of the first album;
searching, in the plurality of primitive word segments in the first language model library, for a second primitive word segment, wherein a conditional probability of the second primitive word segment to the first primitive word segment is greater than a first preset threshold;
These limitations were previously recited in now-canceled dependent claim 3 and rejected as anticipated by KASINA [0053],[0091-0093], alternatively [0125-0127] (see Previous action, pages 11-12, item 18c including c.i and c.ii). Applicant makes no argument against these citations for these limitations.
Applicant then states on page 15 that “The method further recites that the first and second primitive word segments are ordered semantically based on the conditional probability”, however this limitation is not found in the claim as filed in the second Supplemental.
While not discussed in Applicant’s response, Applicant further amended the independent claims to recite additional subject matter not previously considered, and which is not explicitly recited in KASINA: determining that the album title of the first album is semantically correct, based on the conditional probability of the one primitive word segment and the second primitive work segment. 
Note that the disclosure does not explain the details for how this determination is made (see [0153] as originally filed, which explains semantic analysis is done to determine if the album title is complete, and if not, the device adds more words). At best, KASINA discloses at [0127] language generation component 1004 will predict an end-of-passage symbol when it determines the passage that it has produced it has produced in a word-by-word fashion is complete, but stops short of explicitly determining that the created passage is “semantically correct”. 
Analyzing a portion of text to determine whether it is semantically correct based on the probabilities of the words within the text which are found in a language model is a well-understood technique at the time the invention was effectively filed, as illustrated by OKAJIMA et al (Patent Number: 4,942,526; published July 17, 1990) cited in the rejections below.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicant’s amendments.
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 19-20, 23-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over KASINA, Harish (Pub. No.: US 2018/0150444 A1, filed 28 November 2016, previously cited) in view of OKAJIMA et al (Patent Number: 4,942,526; published July 17, 1990; newly cited).
Regarding claim 1, KASINA teaches the method for creating an album title (relying primarily on FIG 14 [0149] which explains operations performed by system 102 in FIG 1, narrative creation engine 108 in cooperation with knowledge acquisition component 106 [0039-0040] using learned statistical models [0055,0117]), comprising:
providing at least one language model library ((1404) produce a knowledgebase based on information extracted from one or more knowledge sources; note [0039] generated knowledgebase is stored in data store 110; where the knowledge base is generated by extracting data from primary and secondary sources as in FIG 4), comprising 
a scenario (e.g. [0045] travel-related context (theme); more broadly “subject matter domain”; note KASINA teaches (referring to FIG 4) extracting primary attributes (408) from primary sources (404) and secondary attributes (412) from other sources (416) and the use of other generated models 428 within the knowledgebase [0082-0083] the model-generating component 428 can generate different RNN models for different respective types of locations and/or different subject matter domains, etc. Interpreting “different subject matter domains” as different scenarios), 
a plurality of primitive word segments associated with the scenario (e.g. the words extracted from the sources specific to the context (theme/domain); [0150] knowledgebase maps a set of attributes that describes images to textual passages associated with the images. Further, at least one knowledge source corresponds to a primary knowledge source that provides a plurality of image-annotated textual narratives), and 
a conditional probability of one primitive word segment to another primitive word segment (e.g. [0055] machine-learned statistical model (e.g. an n-gram model) computes the probability of a next candidate word W7 based on a set of words which precede the candidate word W7 (if any). Note that this is commensurate with the instant application as originally filed [0194]; see also KASINA [0117] language generation component 1004 can perform this task using a statistical language model 1006, such as an n-gram machine learned statistical model; [0126] along with a language model score provided by the statistical language model 1006, in determining the overall probability score of the candidate word W to determine theme…); wherein the conditional probability of one primitive word segment to another primitive word segment is: in a phrase when the another primitive word segment occurs in the phrase and a probability that the one primitive word segment occurs after the another primitive word segment in the phrase (see e.g. [0055],[0117],[0126]);
generating an album label of a first album based on content of a picture in the first album (e.g. [0151-0152] (1406) receive set of images; (1408) determine album attribute information that describes the set of input images; see also [0050-0051] collect images [0052] determine attributes);
determining a first language model library, selected from the at least one language model library (knowledgebase based on information extracted from one or more knowledge sources, generated in step (1404); [0045] in a travel-related context, knowledge acquisition component 106 mines information from one or more knowledge sources [0047] as well as secondary sources; additional information regarding knowledge acquisition begins at [0062]), based on the album label of the first album based on the album label of the first album (e.g. “travel” or “location” related attribute) and the scenario (e.g. travel context) of the at least one language model library (when there is only one language model, that is the one that can be used by default, otherwise need to match the context / subject matter domain [0082-0083]);
searching, in the plurality of primitive word segments in the first language model library, for a first primitive word segment that matches the album label of the first album ([0053] A knowledge lookup component 122 uses the album attribute information as a retrieval index to obtain preliminary narrative information from the knowledgebase (in the data store 110), via a knowledgebase interface component 124; [0091] language generation component 808 generates the words of a candidate caption in successive word-by-word fashion;([0092] the set of maximum entropy features can include a first feature which indicates whether the candidate word w 2 under consideration is an element of the attribute set V 2 _ 1, meaning it is a word that has a high probability of occurrence and it has not yet been used. A second feature provides the probability score of the word wz computed by the image-to-word classification component 806, and so on; see alternatively [0125-0127]);
searching, in the plurality of primitive word segments in the first language model library, for a second primitive word segment, wherein a conditional probability of the second primitive word segment to the first primitive word segment is greater than a first preset threshold (see e.g. [0091] language generation component 808 generates the words of a candidate caption in successive word-by-word fashion; [0092]; to summarize, identify the possible labels (candidate captions) using the extracted features of the images and then word-by-word generate a set of candidate captions using a tree [0093] language generation component 808 can select a subset C of these candidate captions that have the highest probability scores; see alternatively [0125-0126]);
creating an album title of the first album based on a phrase comprising the first primitive word and the second primitive word as the album title of the first (e.g. [0153] (1412) generate an album narrative based on the preliminary narrative information; see also [0055] narrative creation component 126 constructs a cohesive album narrative based on at least the preliminary narrative information; [0091] language generation component 808 generates the words of a candidate caption in successive word-by-word fashion; these are used to generate the preliminary narrative information; [0105] knowledge lookup component 122 (shown in FIG. 1) retrieves preliminary narrative information from the knowledgebase based on the album attribute information identified by the album processing component 120 [0107] explains an example “bridge”, “Florence”, “romantic couple” [0114] knowledgebase includes a recursive neural network (RNN) model or other type of machine-learned statistical model. The knowledge lookup component 122 can use the RNN to translate album attribute information associated with each input image into a synthetic textual passage; [0116] the preliminary narrative information can also include any of the textual album narrative information that is generated by the album processing component 120; see also [0125-0127]); and
language generation component 1004 will predict an end-of-passage symbol when it determines the passage that it has produced it has produced in a word-by-word fashion is complete, but stops short of explicitly determining that the complete, created passage is “semantically correct”).
Note that if the passage produced is not complete, words will continue to be generated and added until the passage is complete (i.e. “word-by-word fashion”).
OKAJIMA is directed to (abstract) A method and an apparatus for generating/maintaining automatically or interactively a lexicon for storing information of cooccurrence relations utilized for determining whether or not a sequence of words in a given sentence described in a natural language is semantically correct with the aid of a memory, a data processor and a textual sentence file. A hypothesized cooccurrence relation table for storing hypothesized cooccurrence relations each having a high [probability] of being a valid cooccurrence relation is prepared by consulting the file. 
Thus, the abstract of OKAJIMA makes clear determining a sequence of words including a first word and a second word (e.g. a sentence) is semantically correct, based on the conditional probability (probabilities of cooccurrence relationship) of the first word and the second word is a technique which is known in the art at the time the invention was effectively filed.
One having ordinary skill in the art at the time the invention was effectively filed could have applied this known technique of OKAJIMA to the complete text generated in word-by-word fashion as taught in KASINA to determine whether the generated text is semantically correct, prior to using the generated text, with a reasonable expectation of success (either the complete text is or is not semantically correct). The combination is motivated at least by OKAJIMA (col 4 line 22, emphasis added) By examining the textual sentence by consulting the cooccurrence relation table, the valid cooccurrence relation is extracted from the table and used for the generation of a cooccurrence relation lexicon together with a set of words or the like for which the extracted cooccurrence relation applies valid. In this way, analysis and generation of a natural language of high quality is made possible, while facilitating the creation or generation of the cooccurrence relation lexicon itself.
Regarding dependent claims 2-3 – canceled.
Regarding dependent claim 4, incorporating the rejection of claim 1, KASINA further teaches wherein before determining the first language model library based on the album label of the first album, the method further comprises:
obtain a corpus of each of the preset plurality of scenarios, wherein the corpus of the scenario comprises a plurality of pieces of corpus data of the scenario (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); 
perform the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of third primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted); 
collecting statistics on a frequency at which each of the plurality of third primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two third primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration); 
calculating, based on the frequency at which each third primitive word segment occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each third primitive word segment to other third primitive words ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments); and 
generating a language model library corresponding to a scenario of the corpus, wherein the corresponding language model library comprises the plurality of third primitive word segments and the conditional probability of each third primitive word segment to other third primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 5, incorporating the rejection of claim 1, KASINA may further be relied upon to teach: 
obtaining an album title set by a user for a second album and performing word segmentation on the album title of the second album, to obtain a plurality of fourth primitive word segments (interpreted as analyzing and extracting a narrative created by some user about an image or group of images;  [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image. For instance, advancing momentarily to FIG. 5, the representative single source content item 502 can include a description of Sardinia, Italy, which includes a single image 504; [0076] A related text extraction component 418 identifies a text portion (if any) within a source content item that relates to a source image); 
generating an album label of the second album based on content of a picture in the second album ([0066] primary attribute extraction component 408 extracts a first set of attributes that are directly conveyed by each source content item [0067] can use any type of feature-extraction component to extract raw image features associated with the source image);
determining a second language model library based on the album label of the second album, wherein the second language model library corresponds to the album label of the second album (using the same process/operations as was done for the first album in claim 1, particularly as language models may be with respect to topics [0047], concepts [0072], domains [0083]); 
and updating the second language model library based on the plurality of fourth primitive word segments ([0087] Although not shown, the model-generating component 428 can update one or more machine-learned statistical models based above-described information, and can also store those updated statistical models in the knowledgebase).
Regarding dependent claim 6, incorporating the rejection of claim 1, KASINA further teaches before the determining the first language model library from the prestored language model library based on the album label of the first album, the method further comprises: obtaining a first language style, wherein the first language style is a language style preferred by a user ([0132] statistical language model 1006 used by language generation component 1004 can incorporate the knowledge embodied in the style transformation component 1012 described at [0131]; [0132] by including a separate style transformation phase (as shown in FIG. 10), an administrator can efficiently change the style oftl1e narratives generated by the narrative creation component 1002. For example, the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component); each scenario (the different subject matter domains) comprises a plurality of language model libraries (sub-models), wherein primitive word segments in each language model library correspond to one language style, primitive word segments in different language model libraries correspond to different language styles, and primitive word segments in the first language model library correspond to the first language style ([0132] the statistical language model (which is made up of sub-models as previously explained) incorporates the style; the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to form a textual passage that reflects a desired style).
Regarding dependent claim 7, incorporating the rejection of claim 6, KASINA further teaches: before the determining the first language model library from the prestored language model library based on the album label of the first album, the method further comprises:
obtaining a plurality of corpora of each scenario, wherein each of the plurality of corpora comprises corpus data of one language style, and corpus data comprised in different corpora have different language styles (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model);
performing the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of fifth primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted);
collecting statistics on a frequency at which each of the plurality of fifth primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two fifth primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration);
calculating, based on the frequency at which each fifth primitive word occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each fifth primitive word segment to other fifth primitive word segments ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments);
generating a scenario of the corpus and a language model library corresponding to a language style of the corpus, wherein the corresponding language model library comprises the plurality of fifth primitive word segments and the conditional probability of each fifth primitive word segment to other fifth primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 8, incorporating the rejection of claim 1, KASINA further teaches wherein the generating the album label of a first album based on content of a picture in the first album comprises:
generating the first album, wherein the first album comprises a plurality of pictures (FIG 2 [0159] shows illustrative set of input images; FIG 9 shows operations of album processing component 120 in FIG 1 which generates the album attribute information which is fed to knowledge lookup component 122 to generate preliminary narrative information);
generating a picture label of a corresponding picture based on each picture in the first album (FIG 9 [0100] primary attribute extraction component 902 can extract raw image features and metadata from each input image in the set of input images…  secondary attribute extraction component 904 can provide further analysis to extract additional (secondary) attributes); and
collecting statistics on a total quantity of obtained picture labels, and a quantity of each type of picture labels in all the obtained picture labels ([0119-0120] an optional clustering component 1008 performs the preliminary operation of forming clusters of related images, where relatedness is defined in terms of capture time and/or subject matter and/or any other dimension of content… in order to form groups and choosing a representative input image from the clusters) ; and
calculating a ratio of the quantity of each type of picture labels to the total quantity of picture labels, and determining a picture label whose ratio is greater than a second preset threshold as the album label of the first album ([0121] clustering component 1008 can choose representative input images from the clusters. The narrative creation component 1002 can thereafter selectively process the preliminary narrative information associated with those representative input images, rather than the complete set of input images; note also [0134] fragment selection component 1108 selects a representative input image from each cluster for generating preliminary narrative information… choosing the input image which best meets certain image selection criteria (e.g., by picking the input image having a fc7 vector which is most closely associated with the presumed topical focus of the image)).
Regarding dependent claim 9, incorporating the rejection of claim 6, while KASINA does not appear to expressly disclose collecting statistics on a style of editing a text by the user, and determining the first language style, KASINA does teach displaying a style selection screen, wherein the style selection screen comprises a plurality of language style options, and determining, in response to a selection operation performed by the user on any of the plurality of language style options, a language style corresponding to the language style option selected by the user as the first language style (recited in the alternative, thus only one of the methods for selecting the first language style is needed to be shown in the art) because KASINA states in [0132] the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component, thus there must be some mechanism to (a) show the administrator the at least two options (poetic-based style, more laconic style) available, and (b) allow the administrator to opt for (select) one over the other.
Regarding dependent claims 10-18 – canceled
Regarding claim 19, KASINA in view of OKAJIMA, combined at least for the reasons discussed above, similarly teaches the device, comprising: a processor; a memory comprising a non-volatile storage medium; and a display; wherein the memory and the display are coupled to the processor (e.g. user computing device 114 in system 102 of FIG 1, structural components are in FIG 15), the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the processor executes the computer instruction, (see [0027] the various components shown in the figures can be implemented by software running on computer equipment), the processor is configured to (relying primarily on FIG 14 [0149] which explains operations performed by system 102 in FIG 1, narrative creation engine 108 in cooperation with knowledge acquisition component 106 [0039-0040]): 
generate an album label of a first album based on content of a picture in the first album (rejected as an operation in method claim 1); 
determine a first language model library from a predetermined selection of at least one language model library based on the album label of the first album (rejected as an operation in method claim 1), wherein each language model library comprises a scenario, a plurality of primitive word segments associated with the scenario, and a conditional probability of one primitive word segment to another primitive word segment; wherein the conditional probability of one primitive word segment to another primitive word segment is: in a phrase when the another primitive word segment occurs in the phrase and a probability that the one primitive word segment occurs after the another primitive word segment in the phrase (rejected as the at least one language model in the providing operation of method claim 1); and wherein the first language model library corresponds to the label of the first album based on the scenario of the first language model library (rejected as an operation in method claim 1);
search, in the plurality of primitive word segments in the first language model library, for a first primitive word segment that matches the album label of the first album (rejected as an operation in method claim 1); 
search, in the plurality of primitive word segments in the first language model library, for a second primitive word segment, wherein a conditional probability of the second primitive word segment to the first primitive word segment is greater than a first preset threshold (rejected as an operation in method claim 1);
create an album title of the first album based a phrase comprising the first primitive word and the second primitive word as the album title of the first (rejected as an operation in method claim 1); and 
determine that the album title of the first album is semantically correct, based on the conditional probability of the one primitive word segment and the second primitive work segment (rejected as an operation in method claim 1); 
wherein the display is configured to display the picture in the first album according to an instruction of the processor, and display the album title that is of the first album and that is generated by the processor (see e.g. KASINA [0153] (1414) generates an annotated album that includes album narrative with at least some of the input images; [0057] user interface component 118 can return the annotated album to the end user).
Regarding dependent claim 20, incorporating the rejection of claim 19, KASINA further teaches wherein the memory is further configured to store the first language model library (see e.g. FIG 4; knowledgebase has all models).
Regarding dependent claims 21-22 – canceled.
Regarding dependent claim 23, incorporating the rejection of claim 19, KASINA further teaches wherein the processor is further configured to: before determining the first language model library based on the album label of the first album, 
obtain a corpus of each of the preset plurality of scenarios, wherein the corpus of the scenario comprises a plurality of pieces of corpus data of the scenario (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); 
perform the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of third primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted); 
collecting statistics on a frequency at which each of the plurality of third primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two third primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration); 
calculating, based on the frequency at which each third primitive word segment occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each third primitive word segment to other third primitive words ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments); and 
generating a language model library corresponding to a scenario of the corpus, wherein the corresponding language model library comprises the plurality of third primitive word segments and the conditional probability of each third primitive word segment to other third primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 24, incorporating the rejection of claim 19, KASINA may further be relied upon to teach wherein the processor is further configured to:
obtain an album title set by a user for a second album and performing word segmentation on the album title of the second album, to obtain a plurality of fourth primitive word segments (interpreted as analyzing and extracting a narrative created by some user about an image or group of images;  [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image. For instance, advancing momentarily to FIG. 5, the representative single source content item 502 can include a description of Sardinia, Italy, which includes a single image 504; [0076] A related text extraction component 418 identifies a text portion (if any) within a source content item that relates to a source image); 
generate an album label of the second album based on content of a picture in the second album ([0066] primary attribute extraction component 408 extracts a first set of attributes that are directly conveyed by each source content item [0067] can use any type of feature-extraction component to extract raw image features associated with the source image);
determine a second language model library based on the album label of the second album, wherein the second language model library corresponds to the album label of the second album (using the same process/operations as was done for the first album in claim 1, particularly as language models may be with respect to topics [0047], concepts [0072], domains [0083]); 
and updating the second language model library based on the plurality of fourth primitive word segments ([0087] Although not shown, the model-generating component 428 can update one or more machine-learned statistical models based above-described information, and can also store those updated statistical models in the knowledgebase).
Regarding dependent claim 25, incorporating the rejection of claim 19, KASINA further teaches wherein the processor is further configured to: before determining the first language model library from the prestored language model library based on the album label of the first album, obtain a first language style, wherein the first language style is a language style preferred by a user ([0132] statistical language model 1006 used by language generation component 1004 can incorporate the knowledge embodied in the style transformation component 1012 described at [0131]; [0132] by including a separate style transformation phase (as shown in FIG. 10), an administrator can efficiently change the style oftl1e narratives generated by the narrative creation component 1002. For example, the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component); each scenario (different subject matter domains) comprises a plurality of language model libraries (sub-models), primitive word segments in each language model library correspond to one language style, primitive word segments in different language model libraries correspond to different language styles, and primitive word segments in the first language model library correspond to the first language style ([0132] the statistical language model (which is made up of sub-models as previously explained) incorporates the style; the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to form a textual passage that reflects a desired style).
Regarding dependent claim 26, incorporating the rejection of claim 25, KASINA further teaches: wherein the processor is further configured to: 
before determining the first language model library from the prestored language model library based on the album label of the first album, obtain a plurality of corpora of each scenario, wherein each of the plurality of corpora comprises corpus data of one language style, corpus data comprised in different corpora have different language styles (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); and
performing the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of fifth primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted);
collecting statistics on a frequency at which each of the plurality of fifth primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two fifth primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration);
calculating, based on the frequency at which each fifth primitive word occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each fifth primitive word segment to other fifth primitive word segments ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments);
generating a scenario of the corpus and a language model library corresponding to a language style of the corpus, wherein the corresponding language model library comprises the plurality of fifth primitive word segments and the conditional probability of each fifth primitive word segment to other fifth primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 27, incorporating the rejection of claim 23, KASINA further teaches wherein the memory is further configured to store the corpus (possible interpretations include storing corpus before analysis; storing corpus during analysis; FIG 15 has a variety of storage resources 1506 [0156] for storing any kind of information, such as machine-readable instructions, settings, data, etc.).
Regarding dependent claim 28, incorporating the rejection of claim 19, KASINA further teaches wherein that the processor is configured to 
generate an album label of a first album based on content of a picture in the first album comprises: the processor is configured to generate the first album, wherein the first album comprises a plurality of pictures (FIG 2 [0159] shows illustrative set of input images; FIG 9 shows operations of album processing component 120 in FIG 1 which generates the album attribute information which is fed to knowledge lookup component 122 to generate preliminary narrative information);
generate a picture label of a corresponding picture based on each picture in the first album (FIG 9 [0100] primary attribute extraction component 902 can extract raw image features and metadata from each input image in the set of input images…  secondary attribute extraction component 904 can provide further analysis to extract additional (secondary) attributes); and
collect statistics on a total quantity of obtained picture labels, and a quantity of each type of picture labels in all the obtained picture labels ([0119-0120] an optional clustering component 1008 performs the preliminary operation of forming clusters of related images, where relatedness is defined in terms of capture time and/or subject matter and/or any other dimension of content… in order to form groups and choosing a representative input image from the clusters) ; and
calculate a ratio of the quantity of each type of picture labels to the total quantity of picture labels, and determining a picture label whose ratio is greater than a second preset threshold as the album label of the first album ([0121] clustering component 1008 can choose representative input images from the clusters. The narrative creation component 1002 can thereafter selectively process the preliminary narrative information associated with those representative input images, rather than the complete set of input images; note also [0134] fragment selection component 1108 selects a representative input image from each cluster for generating preliminary narrative information… choosing the input image which best meets certain image selection criteria (e.g., by picking the input image having a fc7 vector which is most closely associated with the presumed topical focus of the image)).
Regarding dependent claim 29, incorporating the rejection of claim 25, while KASINA does not appear to expressly disclose wherein that the processor is configured to obtain a first language style comprises collecting statistics on a style of editing a text by the user, and determining the first language style, KASINA does suggest displaying a style selection screen, wherein the style selection screen comprises a plurality of language style options, and determining, in response to a selection operation performed by the user on any of the plurality of language style options, a language style corresponding to the language style option selected by the user as the first language style (recited in the alternative, thus only one of the methods for selecting the first language style is needed to be shown in the art) because KASINA states in [0132] the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component, thus there must be some mechanism to (a) show the administrator the at least two options (poetic-based style, more laconic style) available, and (b) allow the administrator to opt for (select) one over the other.
Regarding dependent claim 30 – canceled.
Regarding claim 31, KASINA in view of OKAJIMA, combined at least for the reasons discussed above, similarly teaches the computer storage medium, comprising. a computer instruction, wherein when the computer instruction runs on a device (structural components in device claim 19), the device is enabled to perform a method for creating an album title comprising the same method steps as claim 1, thus rejected similarly.
Regarding dependent claim 32 – canceled.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173